Citation Nr: 1121089	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.  He died in February 2002.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, determining she had not submitted new and material evidence to reopen her cause-of-death claim.  The RO had previously considered and denied this claim in March 2003, and she did not appeal that earlier decision.

In July 2010, the Board remanded this cause-of-death claim to the RO, via the Appeals Management Center (AMC), to provide the appellant an additional notice letter in response to the U. S. Court of Appeals for Veterans Claim's (Court's) holdings in Kent v. Nicholson, 20 Vet. App. 1 (2006), and Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  She since has been provided this required notice in a September 2010 letter.  And after giving her time to submit additional evidence and/or argument in response, the AMC readjudicated - albeit continued to deny, her cause-of-death claim in an April 2011 supplemental statement of the case (SSOC).  So her claim is again before the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed March 2003 RO decision initially considered and denied service connection for the cause of the Veterans death because there was no medical or other competent evidence showing his terminal aspiration pneumonia, due to or as a consequence of Parkinson's disease, was attributable to his military service, especially to his time in Guam.

2.  The additional evidence received since that March 2003 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision denying service connection for cause of the Veteran's death is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the petition to reopen this claim on its merits, providing relevant case law, statutes, and VA regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, so including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e. service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).
Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  There is no disability rating element, however, in a claim for cause of death.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant-widow was provided notice letters in September 2005, April 2006, and most recently in July and September 2010 (following and as a result of the Board's July 2010 remand directive).  These letters, especially in combination, informed her of the evidence needed to substantiate her claim and apprised her of what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  There also was discussion of the downstream element of her claim.  And, as already alluded to, those two most recent letters in July and September 2010 were sent specifically to address the additional Kent and Hupp requirements.  And her claim has been readjudicated since providing that additional notice in the April 2011 SSOC to, in effect, rectify the timing defect in the provision of that additional notice since it did not precede the initial adjudication of her claim.  See again Mayfield IV and Prickett, supra.

VCAA notice errors in timing or content are not presumptively prejudicial.  The U.S. Supreme Court has clarified that the appellant, as the pleading party, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such allegation or pleading in this particular instance, especially since the Board's July 2010 remand of her claim to provide the additional VCAA Kent and Hupp notice.  And in providing this additional notice, there was substantial compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her cause-of-death claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs).  Also submitted was medical treatise evidence and private treatment records.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide 

an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As will be explained, when initially considering the appellant's claim of entitlement to service connection for the cause of the Veteran's death in March 2003, the RO determined there was no competent or credible evidence indicating the Veteran's fatal aspiration pneumonia, due to or as a consequence of Parkinson's disease, was related to his military service.  And there still is no such indication, so no new and material evidence to reopen this claim.  VA therefore does not have an obligation to obtain a medical nexus opinion on this determinative issue of causation.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board therefore is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the appellant.  

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for the Cause of the Veteran's Death

As already alluded to, an earlier March 2003 RO decision initially considered and denied the appellant's claim for service connection for the cause of the Veteran's death.  And when not appealed, that decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  

The appellant filed a petition to reopen this claim in August 2005.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

The December 2005 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was no new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").


In the prior March 2003 decision, the RO denied the claim on the basis that the Veteran's cause of death, aspiration pneumonia due to or as a consequence of Parkinson's disease, was not attributable to his military service, including to any time he spent in Guam, as the appellant argues.  In concluding this, the RO pointed out that there was no indication the Veteran contracted Parkinson's disease during or within one year of his separation from service.  Further, his STRs showed only two visits to Guam, and there was no competent and credible medical or other evidence attributing this ultimately terminal disease to those visits.

The appellant additionally argues that the Veteran actually died of progressive supranuclear palsy (PSP), which he contracted on the island of Guam during his military service.  The RO determined the Veteran's private physician, Dr. G.S., instead had diagnosed Parkinson's disease.  In fact, while Dr. G.S. at first acknowledged possible PSP, this diagnosis was specifically ruled out on two separate occasions, leaving only the diagnosis of advanced Parkinson's disease.  The RO also considered Dr. G.S.'s subsequent letter, dated in July 2002, stating the Veteran had died of PSP.  However, Dr. G.S. had failed to provide any discussion of the underlying rationale for this statement or change in diagnosis, which, incidentally, is where most of the probative value of an opinion is derived, not from mere review of the claims file or pertinent evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The RO based the March 2003 unfavorable determination on information gleaned from the Veteran's STRs, the private treatment records from Dr. G.S., dated from June 1999 to June 2002, the letter from Dr. G.S., dated in July 2002, and medical treatise evidence suggesting that one possibility of contracting PSP may be in Guam through air or water transmission, and further indicating that it is a neurological disorder of unknown cause.  The medical treatises list the symptoms associated with PSP and state they are similar to Parkinson's disease.  Dr. G.S., as mentioned, first considered PSP a possible diagnosis, but he eventually ruled it out altogether.

In the few years since that March 2003 decision, there has not been any pertinent medical or lay evidence submitted that is both new and material to the claim insofar as indicating the Veteran's terminal Parkinson's disease may have been attributable to his military service or, alternatively, that he actually had PSP instead.  The additional evidence submitted primarily consists of two medical treatises, with one article originating from the National Health Institute.  These articles, in combination, again state that PSP is a neurological disorder of unknown origin, but that possibly may be contracted on the island of Guam.  The article also lists the symptoms of PSP and their close proximity to those of Parkinson's disease.  So these articles, in effect, are merely a reiteration of the information previously submitted before the prior denial of the appellant's claim in 2003, so not new.

The appellant also submitted an April 1999 referral letter from Dr. S.H. to Dr. G.S., the Veteran's treating physician.  This letter notes the Veteran's diagnosis of "advanced Parkinson's disease" and vision problems.  Dr. S.H. stated that he believed the Veteran's Parkinson's plus opthalmoplegia would put him in the category of PSP, but was interested in the second opinions of the neurologists that would see him on referral.  And, as previously noted, Dr. G.S. specifically ruled out a diagnosis of PSP during the course of his subsequent evaluation and treatment of the Veteran.

So, while this additional medical treatise evidence and April 1999 referral letter from Dr. S.H. are new, in the sense they have not previously been submitted to agency decision makers, they are not also material to the appellant's claim.  Essentially, these documents merely reiterate her assertions regarding PSP possibly being related to the Veteran having visited Guam while in the military and having the type of symptoms that may have been mistakenly associated with Parkinson's disease, instead.  But this always has been the essential basis of her claim, even before the RO denied her claim in March 2003.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, even new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Even since the submission of this additional evidence, the fact remains that, at the time of his death, the Veteran did not have any adjudicated service-connected disabilities.  His cause of death, according to his official death certificate, was aspiration pneumonia due to or as a consequence of Parkinson's disease.  There has not been any revision or amendment to his official death certificate to reflect another condition like PSP as being either a primary cause or substantial or material contributing factor in his death, much less on account of his two visits to Guam during his military service.  There is only, instead, this "possibility" again posited - which previously was raised even before the initial March 2003 denial of this claim.  So none of this more recently received evidence sufficiently addresses the essential basis of that prior denial of this claim.  See Shade v. Shinseki, 
No. 08-3548 (U.S. Vet. App. Nov. 2, 2010)(regulations do not require new and material evidence as to each previously unproven element of a claim).

Thus, there is no new and material evidence to reopen the claim and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The petition to reopen the claim for service connection for cause of the Veteran's death is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


